                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                    Plaintiff,
                                                  Case No. 19-cv-1319-pp
      v.
TODD A. DYER,
                    Defendant.


ORDER DENYING DEFENDANT’S MOTION TO DISMISS (DKT. NO. 42) AND
 GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
EXTEND TIME TO FILE A RESPONSE AND STAY PROCEEDINGS PENDING
    OUTCOME OF DEFENDANT’S §2255 PETITIONS (DKT. NO. 45).


      The defendant has, acting on his own without his lawyer, filed a motion

to dismiss. The defendant’s lawyer has filed a motion to extend time to respond

to the plaintiff’s motion for judgment on the pleading, and to stay this

proceeding pending the outcome of the defendant’s motions to vacate, set aside

or correct his sentence under 28 U.S.C. §2255.

I.    Defendant’s Motion to Dismiss (Dkt. No. 42)

      On March 23, 2020, the defendant filed a pro se motion to dismiss. Dkt.

No. 42. The defendant has a lawyer. Dkt. No. 19. As the court explained in a

previous order, “a defendant who is represented by counsel relinquishes the

right to file his own pro se submissions.” Dkt. No. 31 at 2–3; United States v.

Khatib, 606 F. App’x 845, 847 (7th Cir. 2015) (citing United States v Mosley,

353 Fed. App’x 49, 53 (7th Cir. 2009)) (“a defendant who is represented by

counsel does not have the right to file his own pro se submissions.”); see also,

United States v. Williams, 495 F.3d 810, 813 (7th Cir. 2007); United States v.
                                        1

           Case 2:19-cv-01319-PP Filed 04/23/20 Page 1 of 4 Document 46
Gwiazdzinski, 141 F.3d 784, 787 (7th Cir. 1998). The court will deny the

defendant’s pro se motion.

II.   Defendant’s Motion for Extension of Time to File a Response to
      Government’s Motion for Judgment on the Pleadings and Motion to
      Stay Proceedings (Dkt. No. 45)

      On April 3, 2020, the government filed a motion for judgment on the

pleadings. Dkt. No. 43. Under Civil Local Rule 7(b), the defendant’s deadline for

filing a response is April 24, 2020. Civ. L.R. 7(b) (E.D. Wis.). Defense counsel

asks the court to extend that deadline for thirty (30) days. Dkt. No. 45 at 1.

Counsel explains that the COVID-19 pandemic has made it difficult for him to

communicate with the defendant; the facility in which the defendant is housed

is on lockdown, and that counsel himself is quarantined. Id. at 1–2. Counsel

indicates that he does not believe that his client objects to the motion. Id. at 2.

The court will grant this part of the motion and extend the deadline for the

defendant to respond to the government’s motion to June 1, 2020. If counsel

needs more time, he need only ask prior to June 1, 2020.

      Counsel also says that the defendant has asked counsel to seek a stay of

the proceedings in this case until his two §2255 motions—Case Nos. 19-cv-

1694-JPS and 19-cv-752-PP—have been resolved. Id. at 2. Counsel says that

“[o]n information and belief, those motions may be dispositive of the cases [the

defendant] is being incarcerated for and may have a substantial effect on the

validity of the pending request for injunctive relief.” Id. Counsel represents that

the plaintiff opposes a stay. Id.




                                         2

         Case 2:19-cv-01319-PP Filed 04/23/20 Page 2 of 4 Document 46
       The court will deny the defendant’s request to stay. The court already

has explained that it is not inclined to stay this proceeding until the §2255

motions are resolved:

             The defendant’s motion mentions his “pending Section
             2255 motions” several times. The court assumes that the
             petitioner is referring to the fact that he filed motions to
             vacate, set aside or correct his sentence under 28 U.S.C.
             §2255 in each of these cases—collateral attacks on the
             convictions and sentences. Currently pending are Dyer v.
             United States, 19-cv-752, his §2255 case attacking the
             2016 conviction, and Dyer v. United States, 19-cv-1694,
             his §2255 case attacking the 2015 conviction before Judge
             Stadtmueller. The defendant filed his §2255 petition with
             this court eight months ago, in May of 2019 . . . .

             Even if the defendant succeeds on his §2255 cases, the
             remedy would not be to vacate the convictions and send
             the defendant home. The remedy would be to vacate the
             pleas and sentences and to return the cases to their pre-
             plea postures. The cases would be scheduled for trial—one
             before Judge Stadtmueller and one before this court. There
             is no basis for this court to stay the proceedings in this civil
             injunctive relief proceeding on the possibility that the
             plaintiff might prevail on a §2255 petition, might have his
             plea and sentence vacated, and might prevail at a
             subsequent trial months from now.

Dkt. No. 31 at 4. Neither the situation nor the court’s opinion on this matter

have changed in the last three months.

III.   Conclusion

       The court DENIES the defendant’s pro se motion to dismiss. Dkt. No. 42.

       The court GRANTS the defendant’s motion to extend time to respond.

Dkt. No. 45. The court ORDERS that the deadline for the defendant to respond

to the government’s motion for judgment on the pleadings is EXTENDED until

the end of the day on June 1, 2020.

                                          3

         Case 2:19-cv-01319-PP Filed 04/23/20 Page 3 of 4 Document 46
     The court DENIES the defendant’s motion to stay the proceedings in this

case pending the outcome of the defendant’s §2255 motions. Dkt. No. 45.

     Dated in Milwaukee, Wisconsin this 23rd day of April, 2020.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                     4

        Case 2:19-cv-01319-PP Filed 04/23/20 Page 4 of 4 Document 46
